DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 13 December 2021.
2.  Claims 1-10 are pending in the application.
3.  Claims 1-10 have been rejected.
Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1-3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) in view of Bowles et al US 2016/0275518 A1 (hereinafter Bowles).
As to claim 1, Kumar discloses an information processing apparatus comprising: 
an authentication data sender that sends authentication data to a subject terminal apparatus (i.e. activation code displayed to the user on a display unit) [0046], the authentication data being used for granting a temporary access right to temporarily access content (i.e. activation code comprises temporal information from which a temporary access period that user is allowed) [0035]; 
an authenticator that performs a first authentication to authenticate the subject terminal apparatus by using a representation based on the authentication data displayed on the subject terminal apparatus (i.e. validating the activation code) [0047]; 
an operation receiver that receives an operation performed by an operator of the information processing apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 

Bowles teaches a display that displays an image of a user of the subject terminal apparatus (i.e. presents the current photograph of the user, the scanned image of the user ID picture and the similarity score for display to a remote operator for verification of the user’s identity) [0070], so as to perform a second authentication to authenticate the user of the subject terminal apparatus (i.e. verification of the user’s identity) [0070], the image being obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network (i.e. cameras connected on the network) [0123].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that a first authentication would have been performed to authenticate the subject terminal apparatus.  There would have been a display that displayed an image of a user of the subject terminal apparatus, so as to perform a second authentication to authenticate the user of the subject terminal apparatus, the image would have been obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Bowles because such identity verification can ensure users are legally able to conduct transactions [0006].
As to claim 2, Kumar teaches the information processing apparatus according to claim 1, wherein the authenticator authenticates the subject terminal apparatus by analyzing the representation based on the authentication data (i.e. validating the activation code) [0047]. 
As to claim 3, Kumar teaches the information processing apparatus according to claim 2, wherein the representation based on the authentication data analyzed by the authenticator is an 
As to claim 6, Kumar discloses an access control system comprising: 
a first terminal apparatus having an access right to access content (i.e. activation code comprises temporal information from which a temporary access period that user is allowed) [0035]; and 
the first terminal apparatus including: 
an authentication data sender that sends authentication data to the second terminal apparatus in response to a request from the second terminal apparatus (i.e. activation code displayed to the user on a display unit) [0046], the authentication data being used for granting a temporary access right to temporarily access the content (i.e. activation code comprises temporal information from which a temporary access period that user is allowed) [0035]; 
an authenticator that performs a first authentication to authenticate the second terminal apparatus by using a representation based on the authentication data displayed on the second terminal apparatus (i.e. validating the activation code) [0047]; 
an operation receiver that receives an operation performed by an operator of the first terminal apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 
Kumar does not teach an imaging apparatus that is connected to the first terminal apparatus via a network and is capable of capturing an image of a user of a second terminal apparatus which does not have the access right.  Kumar does not teach a display that displays an image captured by the imaging apparatus, so as to perform a second authentication to authenticate the user of the second terminal apparatus.
Bowles teaches an imaging apparatus that is connected to the first terminal apparatus via a network and is capable of capturing an image of a user of a second terminal apparatus which does not have the access right (i.e. cameras connected on the network) [0123].  Bowles teaches a display that displays an image captured by the imaging apparatus, so as to perform a second authentication to authenticate the user of the second terminal apparatus (i.e. presents the current photograph of the user, the scanned image of the user ID picture and the similarity score for display to a remote operator for verification of the user’s identity) [0070].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that an imaging apparatus that would have been connected to the first terminal apparatus via a network and would have been capable of capturing an image of a user of a second terminal apparatus which did not have the access right.  There would have been a display that displayed an image captured by the imaging apparatus, so as to perform a second authentication to authenticate the user of the second terminal apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Bowles because such identity verification can ensure users are legally able to conduct transactions [0006].
As to claim 10, Kumar discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 

performing a first authentication to authenticate the subject terminal apparatus by using a representation based on the authentication data displayed on the subject terminal apparatus (i.e. validating the activation code) [0047]; 
receiving an operation performed by an operator of the information processing apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 
Kumar does not teach a display that displays an image of a user of the subject terminal apparatus, so as to perform a second authentication to authenticate the user of the subject terminal apparatus, the image being obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network.
Bowles teaches a display that displays an image of a user of the subject terminal apparatus (i.e. presents the current photograph of the user, the scanned image of the user ID picture and the similarity score for display to a remote operator for verification of the user’s identity) [0070], so as to perform a second authentication to authenticate the user of the subject terminal apparatus (i.e. verification of the user’s identity) [0070], the image being obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network (i.e. cameras connected on the network) [0123].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that a first authentication would have been performed to authenticate the subject terminal apparatus.  There would have been a display that displayed an image of a user of the subject terminal apparatus, so as to perform a second authentication to authenticate the user of the subject terminal apparatus, the image would have been obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Bowles because such identity verification can ensure users are legally able to conduct transactions [0006].
6.  Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) and Bowles et al US 2016/0275518 A1 (hereinafter Bowles) as applied to claim 1 above, and further in view of Vendrow U.S. Patent No. 9,237,307 B1.
As to claim 4, the Kumar-Bowles combination does not teach the information processing apparatus according to claim 1, wherein the imaging apparatus is a registered imaging apparatus. 
Vendrow teaches that the imaging apparatus is a registered imaging apparatus [column 2 line 65 to column 3 line 8].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination so that the imaging apparatus would have been a registered imaging apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination by the teaching of Vendrow because it helps utilize unused and underused networked cameras [column 1, lines 49-57].
As to claim 5, the Kumar-Bowles combination does not teach the information processing apparatus according to claim 4, wherein the imaging apparatus has been selected when the authentication data is sent from the authentication data sender to the subject terminal apparatus. 
Vendrow teaches that the imaging apparatus has been selected when the authentication data is sent from the authentication data sender to the subject terminal apparatus (i.e. selecting the camera feed) [column 12 line 56 to column 13 line 37].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination so that the imaging apparatus had been selected when the authentication data was sent from the authentication data sender to the subject terminal apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination by the teaching of Vendrow because it helps utilize unused and underused networked cameras [column 1, lines 49-57].
7.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) and Bowles et al US 2016/0275518 A1 (hereinafter Bowles) as applied to claim 6 above, and further in view of Sanders US 2018/0007549 A1.
As to claim 7, the Kumar-Bowles combination does not teach the access control system according to claim 6, wherein the imaging apparatus captures an image of the representation based on the authentication data displayed on the second terminal apparatus and sends the image to the first terminal apparatus. 
Sanders teaches that the imaging apparatus captures an image of the representation based on the authentication data displayed on the second terminal apparatus and sends the image to the first terminal apparatus (i.e. using the camera to capture a QR code that has credentials embedded in it) [0033]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination so that the imaging apparatus would have captured an image of the representation based on the authentication data displayed on the second terminal apparatus and sent the image to the first terminal apparatus. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles combination by the teaching of Sanders because it provides fast authentication and makes use of existing hardware [0020].
8.  Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar), Bowles et al US 2016/0275518 A1 (hereinafter Bowles) and Sanders US 2018/0007549 A1 as applied to claim 7 above, and further in view of Jackson US 2012/0106801 A1.
As to claim 8, the Kumar-Bowles-Sanders combination does not teach the access control system according to claim 7, wherein the imaging apparatus is fixed at a predetermined location. 
Jackson teaches that the imaging apparatus is fixed at a predetermined location (i.e. image capture device is fixed in a predetermined location) [0044].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles-Sanders combination so that the imaging apparatus would have been fixed at a predetermined location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles-Sanders combination by the teaching of Jackson because it helps provide a time, date and location from where an image was captured [0044].
As to claim 9, the Kumar-Bowles-Sanders combination does not teach the access control system according to claim 8, wherein authenticating of the user of the second terminal apparatus based on an image of the user is not conducted, depending on the location of the imaging apparatus which has been instructed to capture the image of the representation based on the authentication data. 
Jackson teaches that authenticating of the user of the second terminal apparatus based on an image of the user is not conducted (i.e. no user authentication) [0044], depending on the location of the imaging apparatus which has been instructed to capture the image of the representation based on the authentication data (i.e. fixed location) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles-Sanders combination so that authenticating of the user of the second terminal apparatus would have been based on an image of the user was not conducted, depending on the location of the imaging apparatus which had been instructed to capture the image of the representation based on the authentication data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Bowles-Sanders combination by the teaching of Jackson because it helps provide a time, date and location from where an image was captured [0044].
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Kim US 2019/0286798 A1 directed to user authentication using facial recognition [abstract].
B.  Narasimhan US 2017/0372056 A1 directed to visual data processing of mimed images for authentication [abstract].
C.  Hu et al US 2017/0310647 A1 directed to authenticating user device interactions with external entities [abstract].
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492